DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10568082. Although the claims at issue are not identical, they are not patentably distinct from each other because the application just omit some limitation from the patent as following:
Patent							Application
1. A base station device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: configuring a 
determining that a second bandwidth part of the component carrier bandwidth frequency comprises a 
encoding an indicator in the second bandwidth part indicating to the user equipment device to use the first 





3. The base station device of claim 1, wherein the indicator indicates that each bandwidth part of a subset of bandwidth parts of the component carrier bandwidth frequency use the first 
4. The base station device of claim 1, wherein the indicator is a first indicator, wherein the group of first restriction bit maps comprise a first codebook subset restriction bit map; and the operations further comprising: determining that the group of second restriction bit maps further comprises a second codebook subset restriction bit map that matches the first codebook subset restriction bit map; and encoding a second indicator in the second bandwidth part indicating to 
6. The base station device of claim 1, wherein the indicator is a first indicator, wherein the group of first restriction bit maps comprise a first a beam restriction bit map; and the operations further comprising: determining that the group of second restriction bit maps further comprises a second beam restriction bit map that matches the first beam restriction bit map; and encoding a second indicator in the second bandwidth part indicating to the user equipment device to use the first beam restriction bit map for the second bandwidth part.  
7. The base station device of claim 1, wherein the operations further comprise: encoding a group of indicators, comprising the indicator, and wherein the group of indicators correspond to 
8. The base station device of claim 1, wherein the indicator is a 
9. The base station device of claim 1, wherein the indicator is a confirmation bit map indicating which bandwidth parts of the component carrier bandwidth frequency comprise matching restriction bit maps.  
10. The base station device of claim 9, wherein a size of the confirmation bit map 
11. The base station device of claim 1, wherein the operations further comprise: encoding the indicator with a null value to indicate to the user equipment device to delete a previous 
12. A method, comprising: determining, by a transceiver device comprising a processor, that a second channel bandwidth part of a group of channels carrier bandwidth frequency has a similar radio resource configuration for at least one restriction bit map of a group of restriction bit maps for a radio resource as a primary channel of the group of channels first bandwidth part of the carrier bandwidth frequency; in response to the determining indicating the similar radio resource configuration comprises a 
encoding, by the transceiver device, a first codebook subset rank restriction bit map associated with a control parameter applicable to the radio resource and the primary channel first bandwidth part; and
encoding, by the transceiver device, a confirmation bit in the second channel bandwidth part indicating to a receiver device to use the first codebook subset rank restriction bit map for transmissions via the second channel bandwidth part.  
13. The method of claim 12, wherein the confirmation bit indicates that each bandwidth part channel of the group of channels carrier bandwidth frequency is to use the first codebook subset rank restriction bit map.  
14. The method of claim 12, wherein the confirmation bit indicates that each bandwidth part channel of a subset of 
15. The method of claim 12, further comprising: encoding, by the transceiver device, a group of confirmation bits comprising the confirmation bit, each confirmation bit of the group of confirmation bits corresponding to a respective type of restriction bit map of the group of restriction bit maps.  
16. The method of claim 12, further comprising: 
encoding a confirmation bit map indicating whether each of the codebook subset restriction bit map, a rank restriction bit map, and a beam restriction bit map of the group 515/698,928 of restriction bit maps from the primary channel first bandwidth part are identical in the second channel bandwidth part.  
17. The method of claim 12, further comprising encoding a confirmation bit 
18. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising: determining that a second channel bandwidth part of an aggregate carrier bandwidth frequency has a similar radio resource configuration for at least one restriction bit map of a group of restriction bit maps as a first channel bandwidth part of the carrier bandwidth frequency; in response to the determining indicating the similar radio resource configuration comprises a beam restriction bit map that is similar;
encoding a first beam restriction bit map associated with a radio resource control 
encoding a confirmation bit in the second channel bandwidth part indicating to a receiver device to use the first beam restriction bit map for the second channel bandwidth part.  

19. (Previously Presented) The non-transitory machine-readable storage medium of claim 18, wherein the operations further comprise: encoding a group of confirmation bits, each confirmation bit of the group of confirmation bits corresponding to a respective type of restriction bit map of the group of restriction bit maps.  
20. The non-transitory machine-readable storage medium of claim 18, wherein the confirmation bit indicates whether each of a codebook subset restriction bit map, a rank restriction bit map, and the beam restriction bit map of the group of restriction bit maps from the first 






determining that a second bandwidth part of the component carrier bandwidth frequency comprises a second restriction bit map that matches the first restriction bit map; and 


encoding an indicator in the second bandwidth part indicating to the user equipment device to use the first restriction bit map for the second bandwidth part.
5. The base station device of claim 1, wherein the first restriction bit map is a rank restriction bit map.  


3. The base station device of claim 1, wherein the indicator indicates that each bandwidth part of a subset of bandwidth parts of the component carrier bandwidth frequency uses the first restriction bit map.  
4. The base station device of claim 1, wherein the first restriction bit map is a codebook subset restriction bit map.



 
 

 





6. The base station device of claim 1, wherein the first restriction bit map is a beam restriction bit map.  











7. The base station device of claim 1, wherein the operations further comprise: encoding a group of indicators, comprising the indicator, and wherein the group of indicators correspond to respective types of 


8. The base station device of claim 1, wherein the indicator is a bit map indicating whether each of a codebook subset restriction bit map, a rank restriction bit map, and a beam restriction bit map from the first bandwidth part are identical to corresponding counterparts in the second bandwidth part.  





9. The base station device of claim 1, wherein the indicator is a bit map indicating which bandwidth parts of the component carrier bandwidth frequency comprise matching restriction bit maps.  

10. The base station device of claim 9, wherein a size of the bit map is a function of a number of bandwidth parts in the 
11. The base station device of claim 1, wherein the operations further comprise: encoding the indicator with a null value to indicate to the user equipment device to delete a previous restriction bit map.  

12. A method, comprising: determining, by a transceiver device comprising a processor, that a second bandwidth part of a carrier bandwidth frequency has a similar radio resource configuration for a radio resource as a first bandwidth part of the carrier bandwidth frequency according to a similarity criterion; 







encoding, by the transceiver device, a first restriction bit map associated with a control parameter applicable to the radio resource and the first bandwidth part; and 

encoding, by the transceiver device, a confirmation bit in the second bandwidth part indicating to a receiver device to use the first restriction bit map for transmissions via the second bandwidth part.  
 
13. The method of claim 12, wherein the confirmation bit indicates that each bandwidth part of the carrier bandwidth frequency is to use the first restriction bit map.  

14. The method of claim 12, wherein the confirmation bit indicates that each bandwidth part of a subset of bandwidth 
 
15. The method of claim 12, further comprising: encoding, by the transceiver device, a group of confirmation bits comprising the confirmation bit, each confirmation bit of the group of confirmation bits corresponding to a type of restriction bit map.  

16. The method of claim 12, further comprising: 
encoding, by the transceiver device, a confirmation bit map indicating whether each of a codebook subset restriction bit map, a rank restriction bit map, and a beam restriction bit map from the primary channel are identical in the second bandwidth part.  

17. The method of claim 12, further comprising: encoding, by the transceiver 

18. A machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising: determining that a second bandwidth part of a carrier bandwidth frequency has a similar radio resource configuration as a first bandwidth part of the carrier bandwidth frequency according to a defined similarity criterion; 







encoding a confirmation bit in the second bandwidth part indicating to a receiver device to use the first restriction bit map for the second bandwidth part.  
19. The machine-readable storage medium of claim 18, wherein the operations further comprise: encoding a group of confirmation bits, each confirmation bit of the group of confirmation bits corresponding to a type of restriction bit map.  


20. The machine-readable storage medium of claim 18, wherein the confirmation bit indicates whether each of a first codebook subset restriction bit map, a first rank restriction bit map, and a first beam restriction bit map from the first .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the primary channel" in line 4 does not refer to any previous element.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because a machine-readable storage medium can be interpreted as a signal, carrier wave.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-14 and 17-18 is/are rejected under 35 U.S.C. 102[a][2] as being anticipated by Shi [US 2016/0329937].
As claim 1, Shi discloses a base station device [Fig 3], comprising: a processor [Fig 3, Ref 305]; and a memory [Fig 3, Ref 310] that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: configuring a first restriction bit map, associated with a radio resource control parameter for a user equipment device, in a first bandwidth part of a component carrier bandwidth frequency [Fig 6, Ref S605 discloses a base station configures a CSR associated with control parameter of UE for first bandwidth part of component carrier bandwidth 
determining that a second bandwidth part of the component carrier bandwidth frequency comprises a second restriction bit map that matches the first restriction bit map [Fig 6, Ref S610 discloses base station determines the CSR of C2 is the same as the first CSR of C1 wherein C1 is first bandwidth “first frequency band” and C2 is second bandwidth “second frequency band” wherein C1 + C2 is a component carrier bandwidth frequency]; encoding an indicator in the second bandwidth part indicating to the user equipment device to use the first restriction bit map for the second bandwidth part [Fig 6 discloses base station encodes an indicator in the second carrier to notify the UE to use the CSR of the first frequency band C1 on the second frequency band C2].
As claim 2, Shi discloses the indicator indicates that each bandwidth part of the component carrier bandwidth frequency uses the first restriction bit map [Par. 0012-0013].
As claim 3, Shi discloses the indicator indicates that each bandwidth part of a subset of bandwidth parts of the component carrier bandwidth frequency uses the first restriction bit map [Par. 0012-0013].  
As claim 4, Shi discloses the first restriction bit map is a codebook subset restriction bit map [Fig 4B, Ref CBSR].
As claim 9, Shi discloses the indicator is a bit map indicating which bandwidth parts of the component carrier bandwidth frequency comprise matching restriction bit maps [Par. 0047]. 

As claim 11, Shi discloses the operations further comprise: encoding the indicator with a null value to indicate to the user equipment device to delete a previous restriction bit map [Par. 0016, 0095].  
As claim 12, Shi discloses a method, comprising: determining, by a transceiver device comprising a processor, that a second bandwidth part of a carrier bandwidth frequency has a similar radio resource configuration for a radio resource as a first bandwidth part of the carrier bandwidth frequency according to a similarity criterion [Par. [0015, 0021, 0076-0090 and Fig 6, S605 discloses a base station configures a CSR associated with control parameter of UE for first bandwidth part of component carrier bandwidth frequency, Fig 4B, C1 is first bandwidth part of component carrier bandwidth frequency “C1+C2+C3+C4+C5” being a component carrier bandwidth frequency and Fig 6, S610 discloses base station determines the CSR of C2 is the same as the first CSR of C1 wherein C1 is first bandwidth “first frequency band” and C2 is second bandwidth “second frequency band” wherein C1 + C2 is a component carrier bandwidth frequency]; encoding, by the transceiver device, a first restriction bit map associated with a control parameter applicable to the radio resource and the first bandwidth part [Fig 6 discloses base station encodes an indicator in the second carrier to notify the UE to use the CSR of the first frequency band C1 on the second frequency band C2]; and 
encoding, by the transceiver device, a confirmation bit in the second bandwidth part indicating to a receiver device to use the first restriction bit map for transmissions via the 
As claim 13, Shi discloses the confirmation bit indicates that each bandwidth part of the carrier bandwidth frequency is to use the first restriction bit map [Par. 0012-0013, 0077-0094].  
As claim 14, Shi discloses the confirmation bit indicates that each bandwidth part of a subset of bandwidth parts of the carrier bandwidth frequency is to use the first restriction bit map [Par. 0012-0013, 0077-0094].
As claim 17, Shi discloses encoding, by the transceiver device, confirmation bit map indicating which bandwidth parts of the carrier bandwidth frequency have matching restriction bit maps [Par. 0012-0013, 0077-0094].  
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-8, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Muruganathan [US 2019/0068256].
As claim 5, Shi discloses a rank indicator [Par. 0060, 0067] but failing to disclose what Muruganathan discloses the first restriction bit map is a rank restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].
Since, Shi suggests the use of rank indicator within precoding codebook subset and beam forming for system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map or beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi by replacing one of restriction bit maps with rank.  The motivation would have been to provide a full-dimension MIMO.
As claim 6, Shi discloses a beam [Par. 0056] but failing to disclose what Muruganathan discloses the first restriction bit map is a beam restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].
Since, Shi suggests the use of beam forming for system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi by replacing one of restriction bit maps with rank or beam restriction bitmap.  The motivation would have been to provide a full-dimension MIMO.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map and beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi.  The motivation would have been to provide a full-dimension MIMO.
As claim 8, Shi discloses the indicator is a bit map indicating whether each of a codebook subset restriction bit map from the first bandwidth part are identical to corresponding counterparts in the second bandwidth part but failing to disclose what Muruganathan discloses a rank restriction bit map, and a beam restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map and beam restriction bit map within a group of restriction bit maps as disclosed by Muruganathan into the teaching of Shi.  The motivation would have been to provide a full-dimension MIMO.
As claim 15, Shi discloses 	encoding, by the transceiver device, a group of confirmation bits comprising the confirmation bit each confirmation bit of the group of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for the type of restriction bitmaps as disclosed by Muruganathan into the teaching of Shi. The motivation would have been to provide a full-dimension MIMO.
As claim 16, Shi discloses encoding, by the transceiver device, a confirmation bit map indicating whether each of a codebook subset restriction bit map from the primary channel are identical in the second bandwidth part [Par. 0077-0099] but failing to disclose what Muruganathan discloses a rank restriction bit map, and a beam restriction bit map [Par. 0079, 0083, 0090, 0114, 0115-0116].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for signaling the restriction bit maps comprising at least one of rank restriction bit map and beam restriction bit map as disclosed by Muruganathan into the system of Shi. The motivation would have been to provide a full-dimension MIMO.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 15.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Faxer [US 2018/0131420] discloses A network node (10) signals to a wireless communication device (14) which precoders in a codebook are restricted from being used.  The network node (10) in this regard generates codebook subset restriction signaling that, for each of one or more groups of precoders, jointly restricts the precoders in the group by restricting a certain component (e.g., a certain beam precoder) that the precoders in the group have in common.  This signaling may be for instance rank-agnostic signaling that jointly restricts the precoders in a group without regard to the precoders' transmission rank.  Regardless, the network node (10) sends the generated signaling to the wireless communication device (14).
Han [US 2012/0082248] discloses A method for transmitting and receiving a codebook subset restriction bitmap is provided.  The Codebook Subset Restriction (CSR) bitmap transmission method of an evolved Node B (eNB) in transmission mode 9 for communication with 8 antenna ports includes generating a CSR bitmap including bits corresponding to restricted precoding matrix indicators and rank indicators that are not allowed for reporting and transmitting the CSR bitmap to a User Equipment (UE. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414